           Case 1:13-cv-06304-ER Document 51 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BREWSLOW & WALKER, LLP, and B & W
INVESTMENT ASSOCIATES,
                               Plaintiff,
                                                                       ORDER
                    – against –                                    13 Civ. 6304 (ER)

WALLEYE TECHNOLOGIES, INC.,
                               Defendants.


Ramos, D.J.:

         On May 16, 2014 the Court stayed this matter for the pendency of Walleye’s bankruptcy

proceedings. On April 6, 2021 Defendant provided a status update, advising the Court that the

liquidation proceedings had concluded and the Trustee had been discharged. See Doc. 50, Doc.

50-1 (Order Approving Trustee’s Final Report and Account after Distribution, Discharging

Trustee and Closing Case). In light of this update, DQGLQOLJKWRI3ODLQWL൵¶VIDLOXUHWRUHVSRQGWR

the Court’s April 5, 2021 request for a status update, this matter is hereby dismissed with

prejudice. See 11 U.S.C. 524(a); F.R.C.P. §41(b). ๠H&OHUNRI&RXUWLVUHVSHFWIXOO\GLUHFWHGWR

terminate all open motions and close the case.

         It is SO ORDERED.

Dated:    August 20, 2021
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
